Stephens, J.
1. Irrespective of whether, under the workmen’s compensation act, compensation can be awarded for injuries only where there are objective symptoms of their existence, yet where the director of the Department of Industrial Relations, in his finding, after referring to the testimony of physicians to the effect that “ they were not able to find any objective evidence of any injury as a result of the accident,” and after stating that the physicians in their testimony described “other disabilities occasioned by disease which are in no way connected with the accident,” finds as a “matter of fact, from the superior weight of testimony adduced, that the claimant has no present disability as a result of the accident, and that whatever disability he may have is occasioned by disease and in no way connected with the accident,” it is not a finding by the director that compensation can not be awarded for an injury of which there is no objective evidence of its existence.
2. The evidence authorized a finding that whatever disability the claimant may have suffered was not a result of the accident to the claimant, and authorized the finding by the Department of Industrial Relations affirming the director and denying compensation; and the judge of the superior court did not err in affirming this judgment.

Judgment affirmed.


Sutton, J., concurs. Jenlcms, P. J., absent on account of illness.